11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Charles Clay Warner, Jr.,                  * From the 259th District
                                             Court of Jones County,
                                             Trial Court No. 022703.

Vs. No. 11-12-00176-CV                     * July 31, 2014

TDCJ-CID et al.,                           * Memorandum Opinion by Willson, J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment to reflect that the claims against the brand name
pharmaceutical manufacturers were dismissed without prejudice. As modified, we
affirm the judgment of the trial court.